Moyer, C.J.,
dissenting. Being unable to agree with the reasoning of the majority, I respectfully dissent.
The issue presented in this case could easily be disposed of if we were to follow the law announced by this court on precisely the same issue as recently as 1986 in Hedrick v. Motorists Mut. Ins. Co. (1986), 22 Ohio St.3d 42, 22 OBR 63, 488 N.E.2d 840.
We could begin by applying the law of the case that holds: “An insurance policy provision which denies uninsured motorist coverage, when bodily injury is sustained by any person while occupying a motor vehicle owned by an insured but which vehicle is not specifically insured under the policy, is a valid exclusion.” (Emphasis sic.) Id. at syllabus. We could also apply the rationale of Hedrick that is as relevant today as it was when announced only eight years ago: “Some may argue that uninsured motorist coverage is applicable to persons, not vehicles, and thus an exclusion to coverage as to any vehicle owned by an insured is without effect. To find the exclusion clause ineffective because uninsured motorist coverage is only personal coverage, and thereby exclude vehicle coverage, would permit recovery when the opposite was intended by the precise language in the policy. This interpretation * * * also unduly restricts the parties’ right to freely contract.” (Emphasis added.) Hedrick, 22 Ohio St.3d at 45, 22 OBR at 65-66, 488 N.E.2d at 843.
The general purpose of mandatory uninsured motorist coverage is to put an injured policyholder in the same position he would have been in if the tortfeasor had carried liability insurance. Sexton v. State Farm Mut. Auto. Ins. Co. (1982), 69 Ohio St.2d 431, 436, 23 O.O.3d 385, 388, 433 N.E.2d 555, 559. R.C. 3937.18 mandates uninsured coverage in an amount equal to the policyholder’s liability coverage if none is offered. As such, parity of position for Martin is defined by his liability limits. In this case Martin carried no liability insurance, so by granting him coverage the majority places him in a position superior to what he would have been in, contrary to this court’s statement of the statute’s purpose.
Both the above law and rationale apply to the facts of this case. Martin owned three motor vehicles. He insured two of them and chose not to insure the third, the motorcycle, which he rode only several months a year and which he unfortunately chose to ride at the time of the collision that produced this case.
The message delivered by the majority opinion is that a person who owns more than one motor vehicle may choose not to insure one vehicle and bear no financial risk for the decision because he will be deemed to have in effect purchased liability coverage for the vehicle he decided not to insure if he is struck by another uninsured motorist. Since the responsibility of payment for injuries *486resulting from an accident involving such uninsured vehicles has now been shifted to the entity deemed to have provided the insurance, it is predictable that all other owners of motor vehicles who conscientiously purchase liability insurance for their vehicles will share the responsibility of paying for those who choose to insure some but not all of their owned vehicles. The General Assembly has provided for, and this court should permit to exist, a system of liability insurance that enables each person to purchase the insurance coverage that she or he chooses to purchase and to bear the responsibility for that decision. I would apply the law of Hedrick to this case and affirm the judgment of the court of appeals. Such a judicial decision did, under Hedrick, and would continue to place the responsibility for one’s acts precisely where the parties here, and the law, intended it to be.
Wright, J., concurs in the foregoing dissenting opinion.